Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-2 and 4 – 17 have been examined. Claim 3 has been canceled. This communication is a Non-Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 5/23/2022.
Drawings
The drawing objections made in the Non-Final Rejection on 3/16/2022 are withdrawn in light of the amendments to the Figures filed on 5/23/2022.
Claim Rejections - 35 USC § 112
The 112(b) rejections made in the Non-Final Rejection on 3/16/2022 are withdrawn in light of the amendments to the claims filed on 5/23/2022.
Claim Objections
The Claim made in the Non-Final Rejection on 3/16/2022 are withdrawn in lightof the amendments to the claims filed on 5/23/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Application #16827266 was filed on March 23, 2020 Which claims priority to foreign application #TW108214066 filed on March 25, 2019.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4 -8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150313369 A1 to Tarplee et al. (hereinafter Tarplee) in view of US 20160113410 A1 to Ermalovich.
As per claim 1, Tarplee teaches a modular bed (paragraph [0073], Claim 3) for a bed mattress, the modular bed comprising: a frame assembly (10—Fig. 3); a plurality of elongated support units (110 –Fig. 6) which are 5mounted on said frame assembly (Paragraph [0049], lines 25 -30), and which are displaced from each other in a longitudinal direction (see annotated drawing Fig.6 below)  for supporting the bed mattress(pg.2 para [0035]),

    PNG
    media_image1.png
    497
    758
    media_image1.png
    Greyscale

each of said elongated support units extending in a transverse direction relative to the longitudinal direction (see annotated drawing Fig.6 below); and at least one vibration assembly (114 –Fig. 6) including 10a rack (130 –Fig.16) detachably mounted on two selected adjacent beams [[ones]] of said elongated support units (see annotated 138—Fig. 18 below)

    PNG
    media_image2.png
    284
    688
    media_image2.png
    Greyscale

and having a lower opening, (attached annotated drawing Fig. 7 below) and  20a vibration motor including a motor body (114-Fig.8) wherein said rack has a plate segment (see annotated Fig. 7)

    PNG
    media_image3.png
    405
    727
    media_image3.png
    Greyscale

having said lower opening (see annotated Fig. 16 of claim 1), and  15extending in the longitudinal direction (see annotated Fig. 7) to terminate at a first end region and a second end region (see annotated Fig. 7 below) and a first bent end segment (see annotated Fig. 7 below)

    PNG
    media_image4.png
    335
    733
    media_image4.png
    Greyscale

and a second bent end segment (see annotated Fig. 7 above), which are connected to said first and second end regions of said plate segment, respectively (see annotated Fig. 7 above), and which are 20configured to detachably engage said two selected adjacent beams of said elongated support units, respectively  (pg.5 para [0055]) (150—Fig.6) using a retaining force between the first and second bent segments (see examiner note para [0055]: “ FIG. 9 illustrates an alternative embodiment of a vibration motor assembly 190. The assembly 190 includes a rigid plastic cover 194 suspended from the top surface 138 of the panel 110 by opposed tabs 198 (only one of which Is shown in FIG. 9). The cover 194 also includes resiliently deflectable fingers 202 that engage the bottom surface 142 of the panel 110 to thereby pinch the panel 110 between the tabs 198 and fingers 202. “).
*Note: The examiner notes that Tarplee teaches and alternative embodiment of the vibration assembly 190 shown in Fig. 9. The examiner defined the bent end segments of this alternative embodiment as element 198—Fig. 9. The examiner further notes that the assembly is capable of retaining the support adjacent ones (panel 110) via deflectable fingers as described on pg. 5 para [0055].

Tarplee teaches: [a rack] and having a lower opening, but does not teach a stretchable web. Ermalovich teaches a stretchable web (42—Fig. 2; paragraph [0018]) having an upper surface (see attached annotated drawing Fig.2 below)

    PNG
    media_image5.png
    596
    1311
    media_image5.png
    Greyscale

and a lower surface which are located proximate to and distal from the bed mattress, respectively, the stretchable web [[and]] (see attached annotated drawing Fig.2 above) and including a central portion (see attached annotated drawing Fig.2 below),

    PNG
    media_image6.png
    501
    612
    media_image6.png
    Greyscale

which 15has a through bore (30—Fig.2) and two lateral portions (38—Fig.2) which are at two opposite sides of said central portion (see annotated Fig.2),and which are coupled to said rack to permit said central portion to be suspended across said lower opening, (paragraph [0018), [and 20a vibration motor including a motor body (vibration motor 26—Fig. 2)] a positioning plate (28—Fig.2) which has a dimension larger than a dimension of said through bore (see annotated Fig.2 below), 

    PNG
    media_image7.png
    490
    569
    media_image7.png
    Greyscale

and a neck portion (see annotated Fig.2 below),which is coupled between said motor body and said positioning plate (see annotated Fig.2),such that after said through bore 25is stretched to permit said positioning plate to be inserted through said stretched through bore resilient retraction of said through bore causes 20said neck portion to be trapped in said through bore with said motor body and said positioning plate to be in abutting engagement with said upper and lower surfaces of said stretchable web, respectively (pg. 1 para [0018, Fig.3A) 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Ermalovich to provide a vibration assembly which includes a stretchable web and a positioning plate. This modification would constrain the vibration motor in a manner which would focus energy of the vibration perpendicular to the frame causing enhanced vibration (pg. 1 para [0019] lines 10-13).
As per claim 4, Tarplee teaches: The modular bed according to claim 1 [[3,]] wherein said first bent end segment (see annotated Fig. 7 below)

    PNG
    media_image8.png
    415
    675
    media_image8.png
    Greyscale

includes 25a first vertical region (see annotated Fig. 7 below) 

    PNG
    media_image9.png
    415
    675
    media_image9.png
    Greyscale

extending downwardly from said first end region of said plate segment (see annotated Fig. 8 below)

    PNG
    media_image10.png
    400
    809
    media_image10.png
    Greyscale

to terminate at a first lower end (see annotated Fig. 8 below),

    PNG
    media_image11.png
    400
    809
    media_image11.png
    Greyscale

and 21 a first marginal region (see annotated Fig. 7 below)

    PNG
    media_image12.png
    415
    675
    media_image12.png
    Greyscale
extending from said first lower end to bend toward said second bent end segment (see annotated Fig. below)

    PNG
    media_image13.png
    415
    675
    media_image13.png
    Greyscale

so as to permit said first bent end segment to hook on one of said two selected adjacent beams [[ones]] of said 5elongated support units (see annotated Fig. 8 below); and wherein a second bent end segment (146—Fig7) includes a second vertical region (156—Fig.7)


    PNG
    media_image14.png
    400
    809
    media_image14.png
    Greyscale

extending downwardly from said second end region of said plate segment (see annotated Fig. 7 below)
                           
    PNG
    media_image15.png
    637
    554
    media_image15.png
    Greyscale

to terminate at a second lower end (see annotated Fig. 7 below),
                    
    PNG
    media_image16.png
    527
    456
    media_image16.png
    Greyscale

and  10a second marginal region (162—Fig.7) extending from said second lower end to bend away from said first bend end segment (see annotated Fig. 7 below)
	 
    PNG
    media_image17.png
    639
    554
    media_image17.png
    Greyscale

so as to permit said second bent end segment to resiliently retain the other one of said two selected adjacent ones of said elongated support 15units (see annotated Fig. 8. below),

    PNG
    media_image18.png
    400
    809
    media_image18.png
    Greyscale

thereby allowing said rack to be detachably mounted on said two selected adjacent beams [[ones]]  of said elongated support units (paragraph [0053] lines 1-4).
As per claim 5, Taplee teaches: The modular bed according to claim 1 [[3]] wherein a plate segment but does not teach said plate segment has two first inner 20margins.
Ermalovich teaches: said plate segment (See annotated figure 36a—Fig.2 below)

    PNG
    media_image19.png
    606
    570
    media_image19.png
    Greyscale

 has two first inner 20margins (See annotated 36a—Fig.2 below)

    PNG
    media_image20.png
    608
    570
    media_image20.png
    Greyscale

which are opposite to each other in one of the longitudinal (See annotated 36a—Fig.2 below)

    PNG
    media_image21.png
    606
    570
    media_image21.png
    Greyscale

and transverse directions, (See annotated 36a—Fig.2 below)

    PNG
    media_image22.png
    606
    570
    media_image22.png
    Greyscale


and two second inner margins (See annotated 36a—Fig.2 below)

    PNG
    media_image23.png
    639
    604
    media_image23.png
    Greyscale

which are opposite to each other in the other one of the longitudinal (See annotated 36a—Fig.2 below)

    PNG
    media_image24.png
    641
    604
    media_image24.png
    Greyscale

and transverse directions, (See annotated 36a—Fig.2 below)

    PNG
    media_image25.png
    641
    604
    media_image25.png
    Greyscale

said first and second inner margins cooperatively 25defining said lower opening; wherein said two lateral portions of said stretchable web are disposed on said plate segment to 22cover said first inner margins, respectively; (Fig.3A) and wherein said vibration assembly further includes a retaining frame (36b—Fig.2) having an upper frame body (See annotated 36b—Fig.2 below)

    PNG
    media_image26.png
    675
    609
    media_image26.png
    Greyscale

with an upper opening, (See annotated 36b—Fig.2 below) 

    PNG
    media_image27.png
    675
    609
    media_image27.png
    Greyscale

and two inserts (See annotated 50—Fig.2)

    PNG
    media_image28.png
    668
    540
    media_image28.png
    Greyscale

which are mounted beneath said 5upper frame body (See annotated 36b—Fig.2) 
    PNG
    media_image29.png
    675
    609
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    597
    837
    media_image30.png
    Greyscale

and which are configured such that when said upper frame body is disposed on said stretchable web to register said upper opening with said lower opening, (See annotated Fig. 3B below)

    PNG
    media_image31.png
    643
    679
    media_image31.png
    Greyscale

said inserts are permitted to insert through said lower opening to be respectively brought into 10mating engagement with said second inner margins, (See annotated Fig. 3B below) 

    PNG
    media_image32.png
    616
    679
    media_image32.png
    Greyscale

thereby allowing said lateral portions of said stretchable web to be coupled to said rack (36a—Fig.2) and to be retained between said retaining frame and said rack.   (See annotated Fig. 3A below)

    PNG
    media_image33.png
    596
    641
    media_image33.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Ermalovich to include a retaining frame. Doing so would allow for the vibration assembly to be further constrained within the rack assembly (paragraph [0019]; lines 9-12).

As per claim 6, Tarplee does not teach: said 15lateral portions of said stretchable web have respectively two enlarged margins 
Ermalovich teaches: wherein said 15lateral portions of said stretchable web have respectively two enlarged margins (46—Fig.2) configured such that when said stretchable web is retained between said retaining frame and said rack, said enlarged margins are kept at two opposite sides of said upper 20frame body, (paragraph [0019; lines 5-6) to thereby ensure said vibration motor to be suspended by said stretchable web across said lower opening  (paragraph [0019; lines 6-8).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Ermalovich to provide a stretchable web with large margins. Doing so would allow for the stretchable web would be constrained within the frame (paragraph [0019]; lines 9-12).

As per claim 7 Tarplee teaches: wherein said vibration assembly further includes a plurality of 25cushion pads (126—Fig. 6; paragraph [0051, line 1-3]) each of which is disposed between said corresponding elongated support unit and said rack.  (See annotated Fig. 8 below)

    PNG
    media_image34.png
    433
    762
    media_image34.png
    Greyscale

As per claim 8, Tarplee teaches: which comprises23 two of said vibration assemblies (170—Fig. 6) 
that are spaced apart on said frame assembly in the longitudinal direction (See annotated Fig.6 below).

    PNG
    media_image35.png
    452
    664
    media_image35.png
    Greyscale

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150313369 A1 to Tarplee et al. (hereinafter Tarplee) in view of US 20160113410 A1 to Ermalovich in further view of US 20070163046 A1 to Eriksson et al. (hereinafter Eriksson).
       5AsAAs per claim 2, Tarplee teaches: the modular bed according to claim 1, but does not teach wherein each of said elongated support units includes an inner tube having two opposite end segments in the transverse direction said 10end segments of said inner tube, respectively, and which are slidably retained on said frame assembly.
      Eriksson teaches wherein each of said elongated support units (45—Fig. 1) includes an inner tube (See annotated—Fig. 1 below)

    PNG
    media_image36.png
    411
    662
    media_image36.png
    Greyscale

having two opposite end segments in the transverse direction (see annotated Fig.1 below),

    PNG
    media_image37.png
    411
    660
    media_image37.png
    Greyscale

and two outer tubes which are slidably sleeved on said 10end segments of said inner tube, respectively, (para [0028], lines 5- 10) and which are slidably retained on said frame assembly (para [0028], lines 1- 5).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Eriksson to provide an elongated support which includes an inner and an outer tube which is slidably retained on the frame assembly. Doing so would allow for beds having differing widths to be supported by the frame (para [0032] lines 5 -10).

As per claim 9, Tarplee teaches: 5wherein said frame assembly includes a support frame ((18—Fig. 3); having a front bar (See Annotated 18—Fig. 3 below) 

    PNG
    media_image38.png
    537
    630
    media_image38.png
    Greyscale

 which extends in the transverse direction (See Annotated 18—Fig. 3 below) 

    PNG
    media_image39.png
    537
    630
    media_image39.png
    Greyscale

to terminate at a left bar end and a right bar end (See Annotated 18—Fig. 3) 

    PNG
    media_image40.png
    537
    630
    media_image40.png
    Greyscale


 a rear bar (See Annotated 18—Fig. 3 below) 

    PNG
    media_image41.png
    537
    630
    media_image41.png
    Greyscale

which extends in the transverse direction (See Annotated 18—Fig. 3) 

    PNG
    media_image42.png
    537
    630
    media_image42.png
    Greyscale

 to terminate at a left bar end and a right bar end (See Annotated 18—Fig. 3 below),

    PNG
    media_image43.png
    538
    630
    media_image43.png
    Greyscale

 a 10left bar unit (See Annotated 18—Fig. 3 below) 

    PNG
    media_image44.png
    538
    630
    media_image44.png
    Greyscale



which extends in the longitudinal direction (See Annotated 18—Fig. 3 below) 

    PNG
    media_image45.png
    538
    630
    media_image45.png
    Greyscale

to interconnect said left bar ends of said front

    PNG
    media_image46.png
    537
    630
    media_image46.png
    Greyscale


 and rear bars (See Annotated 18—Fig. 3 below),

    PNG
    media_image47.png
    537
    643
    media_image47.png
    Greyscale

and a right bar unit (See Annotated 18—Fig. 3 below) 

    PNG
    media_image48.png
    538
    630
    media_image48.png
    Greyscale


which extends in the longitudinal direction (See Annotated 18—Fig. 3 below) 

    PNG
    media_image49.png
    538
    630
    media_image49.png
    Greyscale

to interconnect said right bar ends of said front

    PNG
    media_image50.png
    537
    630
    media_image50.png
    Greyscale

 and rear bars (See Annotated 18—Fig. 3 below) 

    PNG
    media_image51.png
    537
    630
    media_image51.png
    Greyscale

and  15wherein each of said elongated support units are detachably and respectively mounted to said left and right bar units (See Annotated 110— Fig. 6 below)
  
    PNG
    media_image52.png
    594
    849
    media_image52.png
    Greyscale

such that said elongated support units are mounted on said left and right bar units 
to be displaced from each other in the longitudinal direction (See Annotated 110— Fig. 6 below).

    PNG
    media_image53.png
    594
    849
    media_image53.png
    Greyscale

 As per claim 10, Tarplee teaches: wherein said frame assembly further includes a base frame (22—Fig.3) configured to support said support frame thereon (paragraph [0036] lines 1-5) and having a left beam (See Annotated 46—Fig.3 below)

    PNG
    media_image54.png
    561
    637
    media_image54.png
    Greyscale

and a right beam (See Annotated 46—Fig.3 below),

    PNG
    media_image55.png
    561
    637
    media_image55.png
    Greyscale

which are spaced apart 25from each other in the transverse direction (See Annotated 46—Fig.3 below),

    PNG
    media_image56.png
    561
    637
    media_image56.png
    Greyscale

 each of said left and right beams having a front-end segment (See Annotated 46—Fig.3 below),

    PNG
    media_image57.png
    561
    637
    media_image57.png
    Greyscale

a rear end segment (See Annotated 46—Fig.3 below)

    PNG
    media_image58.png
    561
    637
    media_image58.png
    Greyscale

opposite to said front end segment (See Annotated 46—Fig.3 below),

    PNG
    media_image59.png
    561
    637
    media_image59.png
    Greyscale

 and a24 middle segment (See Annotated 46—Fig.3 below)

    PNG
    media_image60.png
    561
    637
    media_image60.png
    Greyscale

between said front and rear end segments (See Annotated 46—Fig.3 below)

    PNG
    media_image61.png
    561
    637
    media_image61.png
    Greyscale

a front beam (See Annotated Fig. 3 below) 

    PNG
    media_image62.png
    551
    675
    media_image62.png
    Greyscale

extending in the transverse direction (See Annotated Fig. 3 below) 

    PNG
    media_image63.png
    551
    675
    media_image63.png
    Greyscale

to interconnect said front end segments of said left and right beams (See Annotated Fig. 3 below),

    PNG
    media_image64.png
    578
    630
    media_image64.png
    Greyscale

and  5a rear beam (See Annotated Fig. 3 below) 

    PNG
    media_image65.png
    551
    675
    media_image65.png
    Greyscale

which extends in the transverse direction (See Annotated Fig. 3 below) 

    PNG
    media_image66.png
    551
    675
    media_image66.png
    Greyscale

to interconnect said rear end segments of said left and right beams  (18—Fig. 3).

    PNG
    media_image67.png
    578
    630
    media_image67.png
    Greyscale



Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150313369 A1 to Tarplee et al. (hereinafter Tarplee) in view of US 20160113410 A1 to Ermalovich, in further view of US 20070163046 A1 to Eriksson in further view of US 20180125249 A1 to Chung.
As per claim 11, Tarplee teaches: wherein each of said left and right bar units includes 10a first bar (50a—Fig. 3) having a first rear end (See Annotated 50a—Fig. 3(See Annotated Fig. 3 below)) 

    PNG
    media_image68.png
    627
    684
    media_image68.png
    Greyscale

and a first front end (See Annotated 50a—Fig.3 below) a third bar (50b—Fig. 3)

    PNG
    media_image69.png
    627
    684
    media_image69.png
    Greyscale

20and having a third rear end (See Annotated 50b—Fig. 3 below)

    PNG
    media_image70.png
    627
    684
    media_image70.png
    Greyscale

and a third front end (See Annotated 50b—Fig. 3 below) and a fourth bar (50c—Fig. 3)

    PNG
    media_image71.png
    627
    684
    media_image71.png
    Greyscale

having a fourth rear end (See Annotated 50c—Fig. 3 below)

    PNG
    media_image72.png
    646
    697
    media_image72.png
    Greyscale

and a fourth front end (See Annotated 50c—Fig. 3 below)

    PNG
    media_image73.png
    646
    697
    media_image73.png
    Greyscale

which is pivotally connected to said third rear end  (Element 50c paragraph [0038] lines 9-12).

 Tarplee teaches: a first bar having a first front end but does not teach [a first bar having a first front end] which is secured to a respective one of said left and right bar ends of said front bar 
Chung teaches: [a first bar (332—Fig. 3) having a first front end (See Annotated 332—Fig. 3)] which is secured to a respective one of said left and right bar ends of said front bar (See annotated 332—Fig. 3 below) 

    PNG
    media_image74.png
    495
    636
    media_image74.png
    Greyscale

a second bar (333—Fig. 3) disposed rearwardly of said first bar (See Annotated 333—Fig. 3 below) 

    PNG
    media_image75.png
    507
    638
    media_image75.png
    Greyscale

and mounted on said middle segment of a respective one 15of said left and right beams (See Annotated 333—Fig. 2 below) 

    PNG
    media_image76.png
    492
    648
    media_image76.png
    Greyscale

said second bar having a second rear end (See Annotated 333—Fig. 3 below)

    PNG
    media_image77.png
    507
    638
    media_image77.png
    Greyscale
 

 and a second front end (See Annotated 333—Fig. 3 below),

    PNG
    media_image78.png
    507
    638
    media_image78.png
    Greyscale

said first rear end being pivotally connected relative to said second front end about a first axis in the transverse direction (See Annotated 333—Fig. 3 below) 

    PNG
    media_image79.png
    507
    638
    media_image79.png
    Greyscale

and [ a third bar] disposed rearwardly of said second bar (331 – Fig.3 below)

    PNG
    media_image80.png
    507
    638
    media_image80.png
    Greyscale

[and having a third rear end] which is pivotally connected to said middle segment of the respective one of said left and right beams about a second axis in the transverse direction (331 – Fig.3 below),

    PNG
    media_image81.png
    507
    638
    media_image81.png
    Greyscale

and [and a fourth bar (221—Fig.3) having a fourth rear end (See annotated 221—Fig.3)],

    PNG
    media_image82.png
    470
    613
    media_image82.png
    Greyscale


 which is secured 25to a respective one of said left and right bar ends of said rear bar, (Element 204 paragraph [0033] line 10-16)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Chung to provide a left and right bar unit which include a second bar. This modification would improve the frame assembly’s adjustability (paragraph [0044], lines 1-2).
As per claim 12 Tarplee teaches: the modular bed according to claim 11, 
wherein said support frame further includes a first middle bar (54—Fig.3)
 interconnecting said first rear ends of said first bars of said left and right bar units (paragraph [0037] lines 6-7) 5so as to permit said first bars of said left and right bar units to turn together relative to said base frame (paragraph [0037] lines 8) thereby allowing turning of said front bar about the first axis  (See annotated Fig.5 below),

    PNG
    media_image83.png
    470
    660
    media_image83.png
    Greyscale

a second middle bar (58—Fig.3) interconnecting said third front 10ends of said third bars of said left and right bar units (paragraph [0038] lines 2-3) so as to permit said third bars to turn together relative to said base frame (paragraph [0038] lines 3-4) and a third middle bar (See Annotated Fig. 3 below)

    PNG
    media_image84.png
    538
    610
    media_image84.png
    Greyscale

interconnecting said third rear ends of said third bars of said left and right bar units (See Annotated Fig. 3 below)

    PNG
    media_image85.png
    538
    610
    media_image85.png
    Greyscale

15so as to permit said third middle bar to turn with said second middle bar about the second axis (See Annotated Fig. 5 below)

    PNG
    media_image86.png
    549
    752
    media_image86.png
    Greyscale

As per claim 13 Tarplee teaches: a first jack member (Element 66 Paragraph [0039] lines 1) coupled between said first middle 20bar and said rear beam (See annotated 66—Fig.3 below)

    PNG
    media_image87.png
    536
    616
    media_image87.png
    Greyscale

so as to permit said front bar to be driven by said first jack member to be liftable about the first axis from a head normal position, (Paragraph [0039] lines 3 -5) where said front bar is close to the ground, (See annotated Fig.4 below)

    PNG
    media_image88.png
    474
    746
    media_image88.png
    Greyscale

to a head elevated position, where said front bar is remote from the ground (See annotated Fig.3 below)

    PNG
    media_image89.png
    566
    652
    media_image89.png
    Greyscale

25and a second jack member (Element 66 Paragraph [0039] lines 1) coupled between said second middle bar and said front beam (See annotated 66—Fig.3 below)

    PNG
    media_image90.png
    537
    616
    media_image90.png
    Greyscale

so as to permit said third26 middle bar to be driven by said second jack member to be liftable about the second axis from a leg normal position (Element 66 Paragraph [0046] lines 11-12), where said third middle bar is close to the ground, to a leg elevated position (See annotated Fig.4 below),

    PNG
    media_image91.png
    474
    746
    media_image91.png
    Greyscale

 where said third 5middle bar is remote from the ground. (See annotated Fig.5 below)


    PNG
    media_image92.png
    523
    724
    media_image92.png
    Greyscale

As per claim 14, Tarplee teaches: wherein each of said front and rear end 
segments of at least one of said left and right beams is formed with an open groove (See annotated 46—Fig.3 below)

    PNG
    media_image93.png
    777
    939
    media_image93.png
    Greyscale

 that faces outwardly (See annotated 46—Fig.3);

    PNG
    media_image94.png
    777
    939
    media_image94.png
    Greyscale

 and  10wherein said frame assembly further includes at least two linkages (See annotated 46—Fig.3 below)

    PNG
    media_image95.png
    777
    939
    media_image95.png
    Greyscale

each including a support end (34—Fig.3) and a pivot end (30—Fig.3) which is opposite to said support end (See annotated 34—Fig.3 below),

    PNG
    media_image96.png
    777
    939
    media_image96.png
    Greyscale

and which is pivotally mounted in a respective one of said open grooves of said at least one of said left and right 15beams, (paragraph [0036] lines 8 -12) each of said linkages being movable between a received position (paragraph [0037] lines 1 -7).
Tarplee teaches: at least one of said left and right beams is formed with an open groove but does not teach where said support end is received in said corresponding open groove.
Chung teaches [at least one of said left and right beams is formed with an open groove (103—Fig.7)] where said support end is received in said corresponding open groove (See annotated 211—Fig. 6 below),

    PNG
    media_image97.png
    639
    585
    media_image97.png
    Greyscale

and a supporting position, (311—Fig. 7) where said support end is disposed outwardly of said corresponding open groove. (See annotated 311—Fig. 7 below; paragraph [0037]) 

    PNG
    media_image98.png
    538
    643
    media_image98.png
    Greyscale
                   
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Chung to provide an open groove which include a support end which is received in said groove; and a supporting position where said support end is disposed outwardly of the corresponding groove. This modification would allow the frame assemble to further extend along the open groves (paragraph [0037]).20

As per claim 15 Tarplee teaches: wherein each of said front and rear end segments of each of said left and right beams is formed with said open groove; (See annotated 22—Fig.3 below)

    PNG
    media_image99.png
    603
    567
    media_image99.png
    Greyscale

and wherein said base frame includes four of said 25linkages (See annotated 18—Fig.3 below),

    PNG
    media_image100.png
    777
    939
    media_image100.png
    Greyscale

 said pivot end of each of said linkages being pivotally mounted in a respective one of said open grooves of said front and rear end segments of said left27 and right beams (paragraph [0036] lines 8 -9).

As per claim 16 Tarplee teaches: the modular bed according to claim 15, further comprising a leg assembly (26—Fig.3) configured to elevate and place said frame assembly in a stationary state, (paragraph [0036]) line 5-7) and 5including a plurality of first legs (see annotated 26—Fig.3 below)

    PNG
    media_image101.png
    566
    652
    media_image101.png
    Greyscale

and a plurality of second legs (see annotated 26—Fig.3 below)

    PNG
    media_image102.png
    566
    652
    media_image102.png
    Greyscale

mounted beneath said support ends of said linkages when said support ends of said linkages 10are in the supporting 
position  (See annotated 26—Fig.3).

    PNG
    media_image103.png
    566
    652
    media_image103.png
    Greyscale

Traplee does not teach [a plurality of first legs] which are detachably mounted beneath said base frame Chung teaches [a plurality of first legs] (see annotated Fig.2)

    PNG
    media_image104.png
    445
    651
    media_image104.png
    Greyscale

which are detachably mounted beneath said base frame (See annotated 51—Fig.1)

    PNG
    media_image105.png
    886
    812
    media_image105.png
    Greyscale

and a plurality of second legs (see annotated Fig.2)


    PNG
    media_image106.png
    445
    651
    media_image106.png
    Greyscale

which are detachably and respectively (See annotated 5—Fig.1).

    PNG
    media_image107.png
    886
    812
    media_image107.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Chung to provide a plurality of legs which are detachably mounted. This modification would elevate and secure the bed in the upright direction (paragraph [0053]).                                                                                                                                                                                                   
As per claim 17, Tarplee does not teach wherein said frame assembly further includes two telescopic rods.
Eriksson teaches wherein said frame assembly further includes two telescopic rods (60—Fig.7) each of which extends in the transverse direction, (paragraph [0032]) lines 5-6)
 and each of which is detachably connected between 15said support ends of two front or rear ones of linkages when said support ends of said linkages are in the supporting position. (paragraph [0039]) lines 7-10)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified Tarplee to incorporate the teachings of Eriksson to provide a frame assembly including two telescopic rods. This modification would allow the frame assemble to further extend along the transverse direction (paragraph [0032] lines 5-7).
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the applied prior art of Tarplee  and Ermalovich (either alone or in combination) fails to teach the limitation of: “using a retaining force between the first and second bent segments”. Upon closer review the examiner has relied upon (pg.5 para [0055] of Tarplee). The examiner respectfully disagrees based on  an alternative embodiment of the vibration assembly 190 shown in Fig. 9. Wherein the examiner defines the bent end segments of this alternative embodiment as element 198—Fig. 9; and further notes that the assembly is capable of retaining the support adjacent ones (panel 110) via deflectable fingers as described on pg. 5 para [0055].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 4144          
6/3/2022                                                                                                                                                                                              
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/7/2022